Tílson, Judge:
This appeal has been submitted for decision upon a stipulation to the effect that the prices, at the date of exportation of the involved merchandise, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (c) of the Tariff Act of 1930, are as follows: Bales 1389 to 1393 inclusive, .57 cents per pound; bales 1394 to 1398 inclusive, .7760 cents per pound, and bales 1399 to 1403 inclusive, .7468 cents per pound, less the total nondutiable charges of $128.93, and that there were no higher export values.
On the agreed facts I find and hold the proper dutiable foreign values of the merchandise covered by this appeal to be as follows: Bales 1389 to 1393 inclusive, .57 cents per pound; bales 1394 to 1398 inclusive, .7760 cents per pound, and bales 1399 to 1403 inclusive, .7468 cents per pound, less total nondutiable charges of $128.93. Judgment will be rendered accordingly.